     Case 2:19-cr-00069-JAD-DJA Document 32
                                         31 Filed 08/24/20
                                                  08/21/20 Page 1 of 4



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorney for Defendant
 6    MICHAEL LAVELLE COLLINSWORTH

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                  FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,     )
11
                                   )
12                  Plaintiff,     )                      Case No.: 2:19-CR-00069-JAD-DJA
                                   )
13   v.                            )                      STIPULATION TO CONTINUE
                                   )                      SENTENCING HEARING
14
     MICHAEL LAVELLE COLLINSWORTH, )                      (Seventh Request)
15                                 )
                    Defendant.     )
16                                 )
17
18          IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A. Trutanich,

19   United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel for the

20   UNITED STATES OF AMERICA (hereinafter, “the Government”), and Richard J. Pocker,

21   Esq. of the law firm of Boies Schiller Flexner LLP, counsel for Defendant MICHAEL

22   LAVELLE COLLINSWORTH, that the sentencing hearing in the above-captioned matter,

23   currently scheduled for August 31, 2020 at the hour of 10:00 a.m., be vacated and continued for

24   at least sixty to ninety (60-90) days.

25          This Stipulation is entered for the following reasons:

26          1.      Defendant COLLINSWORTH’s current counsel, Richard J. Pocker, was first

27   appointed to represent him on August 2, 2019, pursuant to the Court’s Order granting the ex

28   parte motion to withdraw filed by his previous counsel, Assistant Federal Public Defender
     Rebecca Levy, Esq. Ms. Levy represented Defendant COLLINSWORTH throughout the

                                                    1
     Case 2:19-cr-00069-JAD-DJA Document 32
                                         31 Filed 08/24/20
                                                  08/21/20 Page 2 of 4



 1   proceedings associated with his arraignment, entry of plea and the presentence investigation
 2   conducted by the United States Probation Office. In light of recent developments in his
 3   personal life, the COVID-19 pandemic, the disruption of access to the federal court system, and
 4   recent communications with the Government regarding the potential for changes to the parties’
 5   sentencing positions, Defendant COLLINSWORTH and his counsel require additional time to
 6   prepare for the Sentencing Hearing set for August 31, 2020. Counsel met with Defendant
 7   COLLINSWORTH at the site of his pretrial detention in Pahrump, Nevada, just prior to the
 8   COVID-19 crisis, has had further discussions with Defendant COLLINSWORTH by telephone,
 9   and anticipates investigation, when it becomes possible, of further information relevant to
10   sentencing matters brought to counsel’s attention by recent correspondence from Defendant
11   COLLINSWORTH. Counsel has also determined that adequate and effective representation of
12   Defendant COLLINSWORTH will be aided by the incorporation into the filed sentencing
13   record of the psychological evaluation recently conducted by Dr. Norton Roitman, in light of
14   counsel’s own observations and Defendant COLLINSWORTH’s past and current emotional
15   and cognitive issues, matters which will be relevant to extenuation and mitigation at
16   sentencing. A related consideration is the necessity for face to face meetings between
17   Government personnel and Defendant COLLINSOWRTH to explore potential additional
18   adjustments to the parties’ sentencing positions.
19          2.      As the Court is painfully aware, the COVID-19 public health crisis continues to
20   have a devastating impact on American society, the world economy and the functions of the
21   courts. This situation will not improve anytime soon. Orders from the U.S. District Court for
22   the District of Nevada have indicated that any proceeding going forward in the near future
23   would be a video or teleconferencing event. The Court has also been receptive to requests to
24   continue important proceedings such as criminal sentencing where the defendant declines to
25   consent to such a remote video or telephonic procedure, insisting instead upon an in-person
26   hearing in the court room. Given the critical importance of the sentencing hearing to his future,
27   Defendant COLLINSWORTH declines to consent to a video or telephonic sentencing
28   proceeding, and prefers to be sentenced in the physical presence of the Court and counsel. He


                                                     2
     Case 2:19-cr-00069-JAD-DJA Document 32
                                         31 Filed 08/24/20
                                                  08/21/20 Page 3 of 4



 1   and his counsel desire that his sentencing hearing be continued and postponed to a date and
 2   time upon which he can be physically present in the court room to personally advocate and
 3   provide information in extenuation and mitigation. The parties agree that the interests of
 4   justice will not be adversely effected by further postponing this sentencing proceeding.
 5          3.      To effectuate Mr. Pocker’s adequate preparation, and to accommodate
 6   Defendant COLLINSWORTH’s desire and ability to advocate and present his case in person,
 7   the parties jointly request that Defendant COLLINSWORTH’s sentencing hearing be
 8   postponed. Denial of this request could result in a miscarriage of justice, and deprive the Court
 9   of information essential to the determination of a fair sentence for Defendant
10   COLLINSWORTH. In view of the anticipated sentencing factors the parties believe the
11   interests of justice would be served by an opportunity to meet and confer in a setting that
12   allowed Mr. Collinsworth to be present prior to the sentencing proceeding.
13          4.      Defendant COLLINSWORTH is presently in custody, and desires the
14   opportunity for the Court to be fully apprised of all relevant, helpful information in the context
15   of his sentencing. Consequently, he does not object to the requested continuance.
16          5.      This is the seventh request to continue the date affected by the requested
17   extension, but only the second request since the onset of the COVID-19 public health crisis.
18          DATED this 21st day of August, 2020.
19   BOIES SCHILLER FLEXNER LLP                            NICHOLAS A. TRUTANICH
                                                           United States Attorney
20
21   By: s/ Richard J. Pocker                              By: s/ Daniel J. Cowhig
        RICHARD J. POCKER, ESQ.                               DANIEL J. COWHIG, ESQ.
22      Counsel for Michael Collinwsowrth                     Assistant United States Attorney,
23
24
25
26
27
28


                                                      3
     Case 2:19-cr-00069-JAD-DJA Document 32 Filed 08/24/20 Page 4 of 4



 1
 2                              UNITED STATES DISTRICT COURT
 3
                                  FOR THE DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,     )
 6                                 )
                    Plaintiff,     )                     Case No.: 2:19-cr-00069-JAD-DJA
 7                                 )
     v.                            )
 8
                                   )                              ECF No. 31
 9   MICHAEL LAVELLE COLLINSWORTH, )
                                   )
10                  Defendant.     )
                                   )
11
12
                                                    ORDER
13
            Based on the pending Stipulation of counsel, and good cause appearing therefore, IT IS
14
     HEREBY ORDERED, that the sentencing hearing in the above-captioned matter, currently
15
     scheduled for August 31, 2020, at the hour of 10:00 a.m., be vacated and continued to
16
     December 14, 2020, at the hour of 11:00 a.m.
17
18    DATED: 8/24/2020                           ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


                                                    4
